Citation Nr: 1625919	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for sexual dysfunction, to include as due to in-service herbicide exposure or PTSD.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969 and from September 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2015, the Board remanded the case for further development.

With respect to the issue of entitlement to service connection for a psychiatric disorder to include PTSD, that claim was adjudicated at the RO as a claim of service connection for PTSD, based on the Veteran's original claim.  The issue above has been characterized to reflect that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a psychiatric disorder to include PTSD and for sexual dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had tuberculosis during the appeals period.

2.  The Veteran has not had hepatitis C during the appeals period.

3.  The Veteran has not had diabetes mellitus during the appeals period.


CONCLUSION OF LAW

1.  The criteria for service connection for tuberculosis have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard August 2011 letter satisfied the duty to notify provisions for the claims for service connection for tuberculosis, hepatitis C, and diabetes mellitus. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  The Board previously remanded the case to contact the Veteran and request that he complete and return appropriate release forms authorizing VA to request private treatment records from the Wellness Center/Dr. S.W. and Carter County Health Department, both located in Ardmore, Oklahoma.  However, despite the AOJ's express request, the Veteran has declined to submit any of those private clinicians' records.  Nor has he authorized the AOJ to elicit such records on his behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist under the VCAA is not a one-way street).  Accordingly, the Board finds that further efforts to obtain those records would serve no useful purpose and should therefore not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).

Although VA examinations or opinions were not provided in connection with the Veteran's claims for service connection for tuberculosis, hepatitis C, and diabetes mellitus, the Board finds that examinations are not necessary to make a decision on those claims.  As explained in the analysis below, the record does not contain competent lay or medical evidence of such current diagnosed disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the VA's duty to assist has been met for these claims.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases, including diabetes mellitus, type II, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran contends that he incurred tuberculosis, hepatitis C, and diabetes mellitus during active service.  He alternatively contends that his in-service herbicide exposure while in Vietnam caused or contributed to his current diabetes mellitus.

The Veteran's service treatment records do not contain any complaints or diagnoses of tuberculosis, hepatitis C, or diabetes mellitus.  The January 1969 separation examination notes normal endocrine system and abdomen and viscera examinations, and negative chest X-ray.  The April 1972 separation examination notes normal endocrine system and abdomen and viscera examinations, and normal chest X-ray.  Urinalysis was negative for sugar and albumin on both separation examinations.

At no time during the pendency of this claim has there been a diagnosis of tuberculosis, hepatitis C, or diabetes mellitus.  The record does not contain any service treatment record evidence of any diagnosed tuberculosis, hepatitis C, or diabetes mellitus, nor is there medical evidence showing any such diagnoses since service.  In this regard, the Board notes that the June 2011 VA psychiatric examination of record included a diagnosis under Axis III of hepatitis C; however, it is clear from a reading of the examination report that this notation was based on the Veteran's report of having that condition and not on any objective finding or diagnosis on the part of the examiner.  

In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

There is no diagnosis of tuberculosis, hepatitis C, or diabetes mellitus by a medical professional, and the Veteran is not shown to be competent to diagnose such disabilities.  Although he is competent to attest as to symptoms he has observed, a diagnosis of tuberculosis, hepatitis C, or diabetes mellitus is not a simple medical condition susceptible to lay diagnosis and, there is no evidence of record to show that his reported symptoms have supported a diagnosis by any medical professional.  Nor is tuberculosis, hepatitis C, or diabetes mellitus a condition for which lay observation has been found to be competent to establish the presence of disability.  Charles v. Principi, 16 Vet. App. 370 (2002).

As there is no diagnosis of tuberculosis, hepatitis C, or diabetes mellitus, it is unnecessary to consider whether the claims meet criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between the present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement including criteria of 38 C.F.R. §3.304(f).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The preponderance of the evidence is against the claims for service connection for tuberculosis, hepatitis C, and diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tuberculosis is denied.

Service connection for hepatitis C is denied.

Service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure, is denied.


REMAND

The Board finds that additional development is necessary with regard to the Veteran's psychiatric disability claim, and that his sexual dysfunction claim is inextricably intertwined with that claim. 

On his October 2013 VA Form 9, the Veteran reported that he was hospitalized in December 1968 at Fort Field Hospital in Vung Tau, South Vietnam, for an in-service suicide attempt from overdosing on drugs.  The Veteran claimed that this was a manifestation of his current psychiatric disorder.  

Pursuant to the Board's remand, the inservice hospitalization records were obtained.  The Veteran was provided with a VA psychiatric examination in June 2011.  That examiner determined that he did not meet the criteria for PTSD.  However, given the additional evidence obtained, which lends support to the Veteran's report of inservice hospitalization, another examination is warranted to determine whether the Veteran has a current psychiatric disorder that may be related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with a VA psychiatrist or psychologist to determine whether the Veteran meets the diagnostic criteria for PTSD and/or any other acquired psychiatric disorder.  The electronic claim file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  

For each diagnosis made, the examiner must provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current acquired psychiatric disorder is etiologically related to service, to specifically include the inservice hospitalization for drug overdose in October 1968, which the Veteran has characterized as a suicide attempt.  The examiner is to note that the Veteran is competent to report inservice symptoms and continuity of symptoms since service.

If PTSD is diagnosed, the examiner must specifically state the stressors upon which the diagnosis of PTSD was made.

The examiner should provide an explanation for all elements of his/her opinion.

2.  Then readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


